Name: Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  health;  information and information processing;  means of agricultural production;  technology and technical regulations;  animal product;  trade;  agricultural policy
 Date Published: nan

 17.5.2019 EN Official Journal of the European Union L 131/101 COMMISSION IMPLEMENTING REGULATION (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular points (a), (c) and (e) of the first paragraph of Articles 90 and 126(3) thereof, Whereas: (1) Regulation (EU) 2017/625 lays down rules for official controls and other control activities performed by the competent authorities of the Member States in order to verify compliance with Union legislation in the area of, among others, food safety at all stages of the production, processing and distribution process. In particular, it provides for official certification when considered appropriate to ensure compliance with EU rules on animals and goods. (2) Point (a) of the first paragraph of Article 90 of Regulation (EU) 2017/625 empowers the Commission to adopt, by means of implementing acts, rules concerning model official certificates and rules for the issuance of such certificates, where requirements are not laid down in the rules referred to in Article 1(2) of that Regulation. (3) Consignments of animals and goods shall be accompanied by an official certificate issued either on paper or in electronic form. Therefore, it is appropriate to establish common requirements as regards issuance of official certificates in both cases in addition to the requirements laid down in Chapter VII of Title II of Regulation (EU) 2017/625. (4) Model certificates are included in the electronic system Traces, set up by Commission Decision 2003/623/EC (2), to facilitate and accelerate administrative procedures at Union borders and to enable electronic communication between the competent authorities which helps preventing possible fraudulent or deceptive practices in respect of the official certificates. (5) Since 2003, computer technology has evolved considerably and the Traces system has been modified to improve the quality, processing and secure exchange of data. As a result, the format of the model certificates and the notes on their completion laid down in this Regulation should be adapted to the Traces system, for example by reflecting the use of multiple Combined Nomenclature (CN) codes or providing traceability for triangular trade, where the country of dispatch is not the country of origin of the consignment. (6) In accordance with Article 133(4) of Regulation (EU) 2017/625, the Traces system is to be integrated into the Information Management System for Official Controls (IMSOC). The model health certificates laid down in this Regulation should therefore be adapted to IMSOC. (7) Point (c) of the first paragraph of Article 90 of Regulation (EU) 2017/625 empowers the Commission to lay down by means of implementing acts rules concerning the procedures to be followed for the issuance of replacement certificates. (8) To avoid misuse and abuse, it is important to define the cases where a replacement certificate may be issued and the requirements that need to be met by such certificates. In particular, these cases should be limited to obvious administrative errors, such as transposed numbers in the container number or seal number, spelling errors in addresses or in product descriptions. (9) Article 126(2)(c) of Regulation (EU) 2017/625 establishes the requirement that consignments of certain animals and goods are to be accompanied by an official certificate, an official attestation or any other evidence that the consignment complies with the applicable rules referred to in Article 1(2) of that Regulation. (10) Commission Delegated Regulation (EU) 2019/625 (3) provides for a list of goods and animals intended for human consumption, in particular products of animal origin, live insects and sprouts and seeds intended for the production of sprouts, that need to be accompanied by an official certificate upon the entry into the Union if intended for placing on the market. To facilitate official controls upon the entry into the Union, model official certificates should be laid down for such goods and animals intended for human consumption in accordance with Point (a) of the first paragraph of Article 90 and Article 126(3) of Regulation (EU) 2017/625. (11) Model certificates required for public health reasons are currently laid down in various legal acts. It is appropriate to consolidate these model certificates in one single legal act by making cross-references to them. (12) With respect to certification of certain products of animal origin for animal health reasons, common model certificates are used. The requirements for certification for animal health reasons should be revised by 21 April 2021, which is the date of application of Regulation (EU) 2016/429 of the European Parliament and of the Council (4). The common model certificates should be maintained until that revision. (13) For reasons of harmonisation and clarity, model certificates currently laid down in Commission Regulation (EC) No 2074/2005 (5), Commission Regulation (EU) No 211/2013 (6) and Commission Implementing Regulation (EU) 2016/759 (7) should be incorporated into this Regulation. As a result, Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 should be amended accordingly and Regulation (EU) No 211/2013 should be repealed. (14) To facilitate the verification of compliance with EU requirements, it seems appropriate to introduce additional new model health certificates for the entry of rendered animal fats and greaves, insects and reptile meat intended for placing on the market. Such model certificates also make it easier for competent authorities in third countries to understand EU requirements and therefore facilitate the entry of animal fats and greaves, insects and reptile meat into the Union. (15) Point (e) of the first paragraph of Article 90 of Regulation (EU) 2017/625 empowers the Commission to adopt, by means of implementing acts, rules concerning the format of documents that are to accompany animals or goods after official controls have been performed. In accordance with Article 5 of Commission Delegated Regulation (EU) 2019/624 (8), such health certificates are to accompany animals to the slaughterhouse after ante-mortem inspection has been carried at the holding of provenance. The format of such certificates should therefore be laid down in this Regulation. (16) In the case of emergency slaughter outside the slaughterhouse, it is appropriate for reasons of harmonisation and clarity, to lay down a model certificate in this Regulation for the declaration to be issued by the (official) veterinarian in accordance with point 6 of Chapter VI of Section I of Annex III of Regulation (EC) No 853/2004 of the European Parliament and of the Council (9). (17) As Regulation (EU) 2017/625 applies with effect from 14 December 2019, this Regulation should also apply from that date. (18) It is appropriate to introduce a transitional period to take into account the consignments of animals and goods shipped and certified, if required, before the date of application of this Regulation. (19) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down: (a) rules for the uniform application of Articles 88 and 89 of Regulation (EU) 2017/625 as regards the signature and issuance of official certificates and the guarantees of reliability for official certificates, in order to comply with the requirements of Article 126(2)(c) of that Regulation; (b) requirements for model official certificates which are not submitted in IMSOC; (c) requirements for model official certificates which are submitted in IMSOC; (d) requirements for replacement certificates. 2. This Regulation also sets out: (a) model official certificates for the entry into the Union of animals, products of animal origin, composite products, germinal products and animal by-products and notes for its completion; (b) specific model official certificates for the entry into the Union of the following animals and goods intended for human consumption and placing on the market: (i) products of animal origin for which such certificate is required in accordance with Article 13 of Delegated Regulation (EU) 2019/625; (ii) live insects; (iii) sprouts and seeds intended for the production of sprouts; (c) model official certificates in the case of ante-mortem inspection at the holding of provenance or in the case of emergency slaughter outside the slaughterhouse. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) placing on the market means placing on the market as defined in point (8) of Article 3 of Regulation (EC) No 178/2002 of the European Parliament and of the Council (10); (2) sprouts means sprouts as defined in point (a) of Article 2 of Commission Implementing Regulation (EU) No 208/2013 (11); (3) slaughterhouse means a slaughterhouse as defined in point 1.16 of Annex I to Regulation (EC) No 853/2004; (4) fresh meat means fresh meat as defined in point 1.10 of Annex I to Regulation (EC) No 853/2004; (5) meat means meat as defined in point 1.1 of Annex I to Regulation (EC) No 853/2004; (6) poultry means poultry as defined in point 1.3 of Annex I to Regulation (EC) No 853/2004; (7) wild game means wild game as defined in point 1.5 of Annex I to Regulation (EC) No 853/2004; (8) eggs means eggs as defined in point 5.1 of Annex I to Regulation (EC) No 853/2004; (9) egg products means egg products as defined in point 7.3 of Annex I to Regulation (EC) No 853/2004; (10) meat preparations means meat preparations as defined in point 1.15 of Annex I to Regulation (EC) No 853/2004; (11) meat products means meat products as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004; (12) treated stomachs, bladders and intestines means treated stomachs, bladders and intestines as defined in point 7.9 of Annex I to Regulation (EC) No 853/2004; (13) bivalve molluscs means bivalve molluscs as defined in point 2.1 of Annex I to Regulation (EC) No 853/2004; (14) fishery products means fishery products as defined in point 3.1 of Annex I to Regulation (EC) No 853/2004; (15) raw milk means raw milk as defined in point 4.1 of Annex I to Regulation (EC) No 853/2004; (16) dairy products means dairy products as defined in point 7.2. of Annex I to Regulation (EC) No 853/2004; (17) colostrum means colostrum as defined in point 1 of Section IX of Annex III of Regulation (EC) No 853/2004; (18) colostrum-based products means colostrum-based products as defined in points 2 of Section IX of Annex III of Regulation (EC) No 853/2004; (19) frogs legs' means frogs' legs as defined in point 6.1 of Annex I to Regulation (EC) No 853/2004; (20) snails means snails as defined in point 6.2 of Annex I to Regulation (EC) No 853/2004; (21) rendered animal fat means rendered animal fat defined in point 7.5 of Annex I to Regulation (EC) No 853/2004; (22) greaves means greaves as defined in point 7.6 of Annex I to Regulation (EC) No 853/2004; (23) gelatine means gelatine as defined in point 7.7 of Annex I to Regulation (EC) No 853/2004; (24) collagen means collagen as defined in point 7.8 of Annex I to Regulation (EC) No 853/2004; (25) honey means honey as defined in point 1 of Part IX of Annex II to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (12); (26) apiculture products means apiculture products as defined in point 2 of Part IX of Annex II to Regulation (EU) No 1308/2013; (27) reptile meat means reptile meat as defined in point (16) of Article 2 of Delegated Regulation (EU) 2019/625; (28) insects means insects as defined in point (17) of Article 2 of Delegated Regulation (EU) 2019/625; (29) reefer vessel means a reefer vessel as defined in point (26) of Article 2 of Delegated Regulation (EU) 2019/625; (30) freezer vessel means a freezer vessel as defined in point 3.3 of Annex I to Regulation (EC) No 853/2004; (31) factory vessel means a factory vessel as defined in point 3.2 of Annex I to Regulation (EC) No 853/2004; (32) production area means a production area as defined in point 2.5 of Annex I to Regulation (EC) No 853/2004; (33) dispatch centre means a dispatch centre as defined in point 2.7 of Annex I to Regulation (EC) No 853/2004; (34) mechanically separated meat means mechanically separated meat as defined in point 1.14 of Annex I to Regulation (EC) No 853/2004; (35) game-handling establishment means a game-handling establishment as defined in point 1.18 of Annex I to Regulation (EC) No 853/2004; (36) cutting plant means a cutting plant as defined in point 1.17 of Annex I to Regulation (EC) No 853/2004; (37) farmed game means farmed game as defined in point 1.6 of Annex I to Regulation (EC) No 853/2004. Article 3 Requirements for model official certificates not submitted in IMSOC The model official certificates for those animals, products of animal origin, composite products, germinal products, animal by-products, sprouts and seeds intended for the production of sprouts originating from third countries or regions thereof which are required by Union legislation for the entry into the Union and are not submitted in IMSOC, shall meet the following requirements: (1) In addition to the signature of the certifying officer, the certificate shall bear an official stamp. The colour of signature shall be different to the colour of the printing. This requirement also applies to stamps other than those embossed or watermarked. (2) Where the model certificate contains statements, the statements which are not relevant shall be crossed out, initialled and stamped by the certifying officer, or completely removed from the certificate. (3) The certificate shall consist of: (a) a single sheet of paper; or (b) several sheets of paper where all sheets are indivisible and constitute an integral whole; or (c) a sequence of pages numbered so as to indicate that it is a particular page in a finite sequence. (4) Where the certificate consists of a sequence of pages, each page shall indicate the unique code as referred to in Article 89(1)(a) of Regulation (EU) 2017/625 and bear the signature of the certifying officer and the official stamp. (5) The certificate shall be issued before the consignment to which it relates leaves the control of the competent authorities of the third country issuing the certificate. Article 4 Requirements for model official certificates submitted in IMSOC 1. The model official certificates for the entry into the Union of animals, products of animal origin, composite products, germinal products and animal by-products originating from third countries or regions thereof, submitted in IMSOC, shall be based on the model official certificate laid down in Annex I. 2. Part II of the model official certificates referred to in paragraph 1 shall include the specific health guarantees and the information as required in Part II of the relevant model official certificates for those animals, products of animal origin, composite products, germinal products and animal by-products originating from third countries or regions thereof which are required by Union legislation for the entry into the Union. 3. The official certificate shall be submitted in IMSOC before the consignment to which it relates leaves the control of the competent authorities of the third country issuing the certificate. 4. The requirements laid down in this Article shall not affect the nature, content and format of the official certificates or attestations referred to in Article 73(2)(b) and (c) and Article 129(2)(a) of Regulation (EU) 2017/625. Article 5 Replacement certificates 1. Competent authorities may issue a replacement certificate only in the case of administrative errors in the initial certificate or where the initial certificate has been damaged or lost. 2. The replacement certificate shall not modify information in the initial certificate concerning the identification, traceability and health guarantees of consignments. 3. In addition, the replacement certificate shall: (a) make clear reference to the unique code referred to in Article 89(1)(a) of Regulation (EU) 2017/625 and the date of issue of the initial certificate, and clearly state that it replaces the initial certificate; (b) have a new certificate number different to that of the initial certificate; (c) carry the date when it was issued, as opposed to the date of issue of the initial certificate; and (d) be presented in its original to the competent authorities, except in the case of electronic replacement certificates submitted in IMSOC. Article 6 Notes on the completion of model official certificates The model official certificates referred to in Articles 12, 13 and 15 to 27 shall be completed on the basis of the notes set out in Annex II. Article 7 Model official certificates for the entry into the Union for placing on the market of fresh meat of ungulates To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificates BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW and EQW set out in Part 2 of Annex II to Commission Regulation (EU) No 206/2010 (13) shall be used for the entry into the Union for placing on the market of fresh meat of ungulates. Article 8 Model official certificates for the entry into the Union for placing on the market of meat of poultry, ratites and wild game birds, eggs and egg products To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificates POU, POU-MI/MSM, RAT, RAT-MI/MSM, WGM, WGM-MI/MSM, E and EP set out in Part 2 of Annex I to Commission Regulation (EC) No 798/2008 (14) shall be used for the entry into the Union for placing on the market of meat of poultry, ratites and wild game birds, egg and egg products. Article 9 Model official certificates for the entry into the Union for placing on the market of meat of wild leporidae, of certain wild land mammals and of farmed rabbits To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificates WL, WM and RM set out in Annex II to Commission Regulation (EC) No 119/2009 (15) shall be used for the entry into the Union for placing on the market of meat of wild leporidae, of certain wild land mammals and of farmed rabbits. Article 10 Model official certificate for the entry into the Union for placing on the market of meat preparations To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Annex II to Commission Decision 2000/572/EC (16) shall be used for the entry into the Union for placing on the market of meat preparations. Article 11 Model official certificates for the entry into the Union for placing on the market of certain meat products and treated stomachs, bladders and intestines To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Annex III to Commission Decision 2007/777/EC (17) shall be used for the entry into the Union for placing on the market of certain meat products and treated stomachs, bladders and intestines. However, in the case of the entry into the Union for placing on the market of casings, the animal health certificate set out in Annex I A to Commission Decision 2003/779/EC (18) shall be used. Article 12 Model official certificates for the entry into the Union for placing on the market of live bivalve molluscs, echinoderms, tunicates and marine gastropods To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Chapter A of Part I of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of live bivalve molluscs, echinoderms, tunicates and marine gastropods. In the case of the entry into the Union and placing on the market of processed bivalve molluscs belonging to the species Acanthocardia tuberculatum, the model official certification set out in Chapter B of Part I of Annex III to this Regulation shall be added to the certificate referred to in the first sentence. Article 13 Model official certificates for the entry into the Union for placing on the market of fishery products 1. To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Chapter A of Part II of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of fishery products. 2. In the case of fishery products caught by vessels flying the flag of a Member State and transferred in third countries with or without storage, the model certificate set out in Chapter B of Part II of Annex III to this Regulation shall be used. 3. To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate to be signed by the captain, set out in Chapter C of Part II to Annex III to this Regulation shall be used when fishery products are imported directly from a reefer, freezer or factory vessel as provided for in Article 11(3) of Delegated Regulation (EU) 2019/625. Article 14 Model official certificates for the entry into the Union for placing on the market of raw milk, colostrum, dairy products and colostrum-based products To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificates Milk-RM, Milk-RMP, Milk-HTB, Milk-HTC and Colostrum-C/CPB set out in Part 2 of Annex II to Commission Regulation (EU) No 605/2010 (19) shall be used for the entry into the Union for placing on the market of raw milk, colostrum, dairy products and colostrum-based products. Article 15 Model official certificate for the entry into the Union for placing on the market of chilled, frozen or prepared frogs' legs intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out Part III of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of chilled, frozen or prepared frogs' legs intended for human consumption. Article 16 Model official certificate for the entry into the Union for placing on the market of chilled, frozen, shelled, cooked, prepared or preserved snails intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part IV of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of chilled, frozen, shelled, cooked, prepared or preserved snails intended for human consumption. Article 17 Model official certificate for the entry into the Union for placing on the market of rendered animal fats and greaves intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part V of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of rendered animal fats and greaves intended for human consumption. Article 18 Model official certificate for the entry into the Union for placing on the market of gelatine intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part VI of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of gelatine intended for human consumption. Article 19 Model official certificate for the entry into the Union for placing on the market of collagen intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part VII of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of collagen intended for human consumption. Article 20 Model official certificate for the entry into the Union for placing on the market of raw materials for the production of gelatine and collagen intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part VIII of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of raw materials for the production of gelatine and collagen intended for human consumption. Article 21 Model official certificate for the entry into the Union for placing on the market of treated raw materials for the production of gelatine and collagen intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part IX of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of treated raw materials for the production of gelatine and collagen intended for human consumption. Article 22 Model official certificate for the entry into the Union for placing on the market of honey and other apiculture products intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part X of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of honey and other apiculture products intended for human consumption. Article 23 Model official certificate for the entry into the Union for placing on the market of highly refined chondroitin sulphate, hyaluronic acid, other hydrolysed cartilage products, chitosan, glucosamine, rennet, isinglass and amino acids intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part XI of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of highly refined chondroitin sulphate, hyaluronic acid, other hydrolysed cartilage products, chitosan, glucosamine, rennet, isinglass and amino acids intended for human consumption. Article 24 Model official certificate for the entry into the Union for placing on the market of reptile meat intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part XII of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of reptile meat intended for human consumption. Article 25 Model official certificate for the entry into the Union for placing on the market of insects intended for human consumption To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part XIII of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of insects intended for human consumption. Article 26 Model official certificate for the entry into the Union for placing on the market of other products of animal origin intended for human consumption and not covered by Articles 7 to 25 To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part XIV of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of other products of animal origin intended for human consumption and not covered by Articles 7 to 25 of this Regulation. Article 27 Model official certificate for the entry into the Union for placing on the market of sprouts and seeds intended for the production of sprouts To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out in Part XV of Annex III to this Regulation shall be used for the entry into the Union for placing on the market of sprouts and seeds intended for the production of sprouts. Article 28 Model official certificates in case of ante-mortem inspection at the holding of provenance To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificates set out in Annex IV to this Regulation shall be used in the case of ante-mortem inspection at the holding of provenance in accordance with Articles 5 and 6 of Delegated Regulation (EU) 2019/624. Article 29 Model official certificate in case of emergency slaughter outside the slaughterhouse To meet the certification requirements laid down in Articles 88, 89 and Article 126(2)(c) of Regulation (EU) 2017/625, the model official certificate set out Annex V to this Regulation shall be used in the case of emergency slaughter outside the slaughterhouse in accordance with Article 4 of Delegated Regulation (EU) 2019/624. Article 30 Amendments to Regulation (EC) No 2074/2005 Regulation (EC) No 2074/2005 is amended as follows: (1) Article 6 is deleted; (2) Annex VI is deleted. Article 31 Amendments to Implementing Regulation (EU) 2016/759 Implementing Regulation (EU) 2016/759 is amended as follows: (1) Article 2 is deleted; (2) Annex II is deleted. Article 32 Repeal Regulation (EU) No 211/2013 is repealed. References to Regulation (EU) No 211/2013 shall be construed as references to this Regulation and read in accordance with the correlation table set out in Annex VI to this Regulation. Article 33 Transitional provisions Consignments of products of animal origin accompanied by the relevant certificates issued accordance with Regulation (EC) No 2074/2005, Regulation (EU) No 211/2013 and Implementing Regulation (EU) 2016/759 may be accepted for the entry into the Union until 13 March 2020 provided that the certificate was signed before 14 December 2019. Until 13 March 2020, consignments of rendered animal fats and greaves may enter the Union when using the certificate for meat products set out in Annex III to Decision 2007/777/EC and consignments of reptile meat, insects and other products of animal origin referred to in Article 26 may enter the Union without certificate set out in Annex III of this Regulation. Article 34 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Decision 2003/623/EC of 19 August 2003 concerning the development of an integrated computerised veterinary system known as Traces (OJ L 216, 28.8.2003, p. 58). (3) Commission Delegated Regulation (EU) 2019/625 of 4 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council with regard to requirements for the entry into the Union of consignments of certain animals and goods intended for human consumption (see page 18 of this Official Journal). (4) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1). (5) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). (6) Commission Regulation (EU) No 211/2013 of 11 March 2013 on certification requirements for imports into the Union of sprouts and seeds intended for the production of sprouts (OJ L 68, 12.3.2013, p. 26). (7) Commission Implementing Regulation (EU) 2016/759 of 28 April 2016 drawing up lists of third countries, parts of third countries and territories from which Member States are to authorise the introduction into the Union of certain products of animal origin intended for human consumption, laying down certificate requirements, amending Regulation (EC) No 2074/2005 and repealing Decision 2003/812/EC (OJ L 126, 14.5.2016, p. 13). (8) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (see page 1 of this Official Journal). (9) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (10) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (11) Commission Implementing Regulation (EU) No 208/2013 of 11 March 2013 on traceability requirements for sprouts and seeds intended for the production of sprouts (OJ L 68, 12.3.2013, p. 16). (12) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (13) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (14) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (15) Commission Regulation (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12). (16) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (17) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (18) Commission Decision 2003/779/EC of 31 October 2003 laying down animal health requirements and veterinary certification for the import of animal casings from third countries (OJ L 285, 1.11.2003, p. 38). (19) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (OJ L 175, 10.7.2010, p. 1). ANNEX I MODEL OFFICIAL CERTIFICATES FOR THE ENTRY INTO THE UNION OF ANIMALS, PRODUCTS OF ANIMAL ORIGIN, COMPOSITE PRODUCTS, GERMINAL PRODUCTS AND ANIMAL BY-PRODUCTS Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. Region of destination Code I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Canning industry Animal feedingstuff Human consumption Breeding/production Game restocking Fattening Quarantine Further process Slaughter Artificial reproduction Technical use Pharmaceutical use Approved body Relaying Registered equidae Trade samples Circus/exhibition Pets Other I.21. For transit Third country ISO I.22. For internal market Definitive import Re-entry Temporary admission I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (scientific name) Age Breed/Category Sex Identification system Quantity Identification No Test Species (Scientific name) Nature of commodity Treatment type Cold store Zone Abattoir Manufacturing plant Final consumer Number of packages Net weight Batch No Type of packaging Stamp Signature Text of image COUNTRY Certificate model (**) Part II: Certification II. Health information (*) II.a. Certificate reference No II.b. IMSOC reference No Certifying officer Name (in capital letters) Date Stamp Qualification and title Signature (*) Specify sanitary requirement to be completed (**) To be replaced by the specific title of each model of certificate ANNEX II NOTES ON THE COMPLETION OF THE MODEL OFFICIAL CERTIFICATES FOR THE ENTRY INTO THE UNION OF ANIMALS, PRODUCTS OF ANIMAL ORIGIN, COMPOSITE PRODUCTS, GERMINAL PRODUCTS, AND ANIMAL BY-PRODUCTS General To positively select any option, please tick or mark the relevant box with a cross (X). Whenever mentioned, ISO means the international standard two-letter code for a country, in accordance with the international standard ISO 3166 alpha-2 (1). Only one of the options may be selected in boxes I.15, I.18, I.20 and I.22. If the consignee, the entry border control post (BCP) or the transport details (that is to say, the means and date) change after the certificate has been issued, the operator responsible for the consignment must advise the competent authority of the Member State of entry. Such a change shall not result in a request for a replacement certificate. Part I: Details of the dispatched consignment Country: The name of the third country issuing the certificate. Box I.1. Consignor/Exporter: the name and address (street, city and region, province or state, as appropriate) of the natural or legal person dispatching the consignment that must be located in the third country, except for the re-entry of consignments originating from the European Union. Box I.2. Certificate reference No: the unique mandatory code assigned by the competent authority of the third country in accordance with its own classification. This box is compulsory for all certificates not submitted in IMSOC. Box I.2.a IMSOC reference No: the unique reference code automatically assigned by IMSOC, if the certificate is registered in IMSOC. This box must not be completed if the certificate is not submitted in IMSOC. Box I.3. Central competent authority: name of the central authority in the third country issuing the certificate. Box I.4. Local competent authority: if applicable, the name of the local authority in the third country issuing the certificate. Box I.5. Consignee/Importer: name and address of the natural or legal person to whom the consignment is intended in the Member State or third country of destination in the case of transit. However, this information is not compulsory for consignments in transit through the European Union. Box I.6. Operator responsible for the consignment: The name and address of the person in the European Union in charge of the consignment when presented to the BCP and who makes the necessary declarations to the competent authorities either as the importer or on behalf of the importer. For products in transit through the European Union: the name and address are compulsory. For certain animals: the name and address are compulsory if required by the relevant European Union legislation. For animals and products for the placing on the market: the name and address are optional. Box I.7. Country of origin: For products: the name and ISO code of the country where the goods were produced, manufactured and packaged (labelled with the identification mark). For animals: the country of residence during the required period as set out in the relevant European Union health certificate. For registered horses re-entering the European Union, the country of origin means the country from which they were last consigned. In the case of trade involving more than one third country (triangular trade), a separate certificate must be completed for each country of origin. Box I.8. Region of origin: if applicable, for animals or products affected by the regionalisation measures in accordance with European Union legislation. The code of approved regions, zones or compartments must be stated as defined in the relevant European Union legislation. Box I.9. Country of destination: the name and ISO code of the European Union country of destination of the animals or products. If the products are in transit, the name and ISO code of the third country of destination is required. Box I.10. Region of destination: see box I.8. Box I.11. Place of dispatch: the name, address and approval number, if required by the European Union legislation, of the holdings or establishments from which the animals or the products come from. For animals: a holding or any other officially monitored agricultural, industrial or commercial establishment, including zoos, amusement parks, wildlife and hunting reserves, where animals are regularly kept or bred. For germinal products: semen collection or storage centres, or embryo collection or production teams. For other products: any unit of a company in the food or animal by-product sector. Only the establishment shipping the products is to be named. In the case of trade involving more than one third country (triangular trade), the place of dispatch is the last third-country establishment of the export chain from which the final consignment is transported to the European Union. Box I.12. Place of destination: Except in the case of storage of products in transit, this information is optional. For the placing on the market: the place where the animals or products are sent for final unloading. Give the name, address and approval number of the holdings or establishments of the place of destination, if applicable. For storage of products in transit: the name, address and approval number of the warehouse in a free zone, the customs warehouse or the ship supplier. Box I.13. Place of loading: For animals: the name of the city or the place where the animals are loaded and if they are assembled beforehand, the details of the official assembly centre. For products: the name of the city and category (for example, establishment, holding, port or airport) of the final place where the products are to be loaded in the means of transport for the journey to the European Union. In the case of a container, state where it is to be placed aboard the final means of transport to the European Union. In the case of a ferry, indicate the place where the truck embarked. Box I.14. Date and time of departure: For animals: the date and time at which the animals are scheduled to leave in their means of transport (aeroplane, vessel, railway or road vehicle). For products: the date when the means of transport departs (aeroplane, vessel, railway or road vehicle). Box I.15. Means of transport: means of transport leaving the country of dispatch. Mode of transport: aeroplane, vessel, railway, road vehicle or other. Other means modes of transport not covered by Council Regulation (EC) No 1/2005 (2). Identification of the means of transport: for aeroplanes the flight number, for vessels the ship name(s), for railways the train identity and wagon number, for road transports the registration number plate with trailer number plate if applicable. In the case of a ferry, state the identification of the road vehicle, the registration number plate with trailer number plate if applicable, and the name of the scheduled ferry. Box I.16. Entry BCP: state the name of the BCP and its identification code assigned by IMSOC. Box I.17. Accompanying documents: The type and reference number of document must be stated when a consignment is accompanied by the other documents such as CITES permit, permit for invasive alien species (IAS) or a commercial document (for example, the airway bill number, the bill of lading number or the commercial number of the train or road vehicle) Box I.18. Transport conditions: category of required temperature during the transport of products (ambient, chilled, frozen). Only one category may be selected. Box I.19. Container No/Seal No: if applicable, the corresponding numbers. The container number must be provided if the goods are transported in closed containers. Only the official seal number must be stated. An official seal applies if a seal is affixed to the container, truck or rail wagon under the supervision of the competent authority issuing the certificate. Box I.20. Goods certified as: state the purpose for the placing on the market of the animals or intended use for products as specified in the relevant European Union health certificate. Animal feedingstuffs: concerns only animal by-products intended for animal feed as referred to in Regulation (EC) No 1069/2009 of the European Parliament and of the Council (3). Approved body: movement of animals to an approved body, an institute or a centre in accordance with Council Directive 92/65/EEC (4). Artificial reproduction: concerns only germinal products. Breeding/production: for breeding and production animals, including aquaculture animals intended for farming. Canning industry: concerns, for example, tuna intended for the canning industry. Circus/exhibition: for registered circus and exhibition animals and aquatic animals for aquariums or similar businesses not for further sale. Fattening: concerns ovine and caprine animals only. Further process: concerns only products which have to be further processed before being placed on the market. Game restocking: concerns only game for the purpose of rebuilding stocks. Human consumption: concerns only products intended for human consumption for which a health or veterinary certificate is required by European Union legislation. Other: intended for purposes not listed elsewhere in this classification, including aquatic animals intended for put-and-take fisheries. Pets: commercial movements into the Union of dogs, cats, ferrets and birds. For ornamental aquatic animals intended for pet shops or similar businesses for further sale. Pharmaceutical use: animal by-products unfit for human or animal consumption, as referred to in Regulation (EC) No 1069/2009. Quarantine: refers to Commission Implementing Regulation (EU) No 139/2013 (5) for birds other than poultry, to Directive 92/65/EEC for carnivores, primates and bats, and to Council Directive 2006/88/EC (6) for aquaculture animals. Registered equidae: in accordance with Council Directive 2009/156/EC (7). Relaying: concerns only aquaculture animals. Slaughter: for animals destined directly or via an assembly centre to a slaughterhouse. Technical use: animal by-products unfit for human or animal consumption, as referred to in Regulation (EC) No 1069/2009. Trade samples: as defined in point 39 of Annex I to Commission Regulation (EU) No 142/2011 (8). Box I.21. For transit: only for the transit of animals or products through the European Union from one third country to another third country or from one part of a third country to another part of the same third country. State the name and ISO code of the third country of destination. Box I.22. For internal market: for all consignments destined to the European Union market. Definitive import: this option must only be used for consignments intended to be placed under the customs procedure release for free circulation in the European Union. For certain animals (for example, registered equidae) only one of the following options must be selected: Re-entry: this option must only be used for animals authorised for re-entry, such as registered horses for racing, competition and cultural events re-entering the European Union after their temporary export. Temporary admission: this option must only be used for the entry of animals authorised for temporary entry into the European Union, such as registered horses for a period of less than 90 days. Box I.23. Total number of packages: the number of boxes, cages or stalls, in which the animals are being transported, the number of cryogenic containers for germinal products or the number of packages for products. In the case of bulk consignments, this box is optional. Box I.24. Quantity: For animals: the total number of heads or straws expressed as units. For germinal products: the total number of straws expressed as units. For products and aquatic animals, except ornamental fish: the total gross and net weight in kilograms. Total net weight: this is defined as the mass of the goods themselves without immediate containers or any packaging. Total gross weight: overall weight in kilograms. This is defined as the aggregate mass of the products and of the immediate containers and all their packaging, but excluding transport containers and other transport equipment. Box I.25. Description of goods: State the relevant Harmonised System code (HS code) and the title defined by the World Customs Organisation as referred to in Council Regulation (EEC) No 2658/87 (9). This customs description shall be supplemented, if necessary, by additional information required to classify the animals or the products in veterinary terms. In addition, state any specific requirements relating to the animals or to the nature/processing of the products as defined in the relevant European Union model health or veterinary certificate. Zone: for animals or products affected by the setting up of approved zones or compartments in accordance with European Union legislation. The zones or production areas (for example, in the case of bivalve molluscs) must be indicated as published in the European Union lists of approved establishments. For animals: the species, breed or category, identification method, identification number, age, sex, quantity or net weight, and test. For germinal products: collection or production date, approval number of the centre or team, identification of the straw, and quantity. In addition, as regards donor animals, the species, breed or category, and identification. For products: the species, types of products, type of treatment, approval number of establishments together with ISO country code (slaughter house, processing plant, cold store), number of packages, type of packaging, batch number, net weight, and final consumer (i.e. products are packed for final consumer). Species: the scientific name or as defined in accordance with European Union legislation. Type of packaging: identify the type of packaging according to the definition given in Recommendation No 21 (10) of UN/CEFACT (United Nations Centre for Trade Facilitation and Electronic Business). Part II: Certification This part must be completed by an official veterinarian or an official inspector. Box II. Health information: please complete this part in accordance with the specific European Union health requirements relating to the animal species or to the nature of the products and as defined in the equivalence agreements with certain third countries or in other European Union legislation, such as that for certification. Where there are no animal or public health attestations for the consignment, then the whole of this section shall be deleted or invalidated or not be present at all in accordance with the footnotes for Part II of the specific European Union health certificates. Box II.a. Certificate reference No: same reference code as in box I.2. Box II.b. IMSOC reference No: same reference code as in box I.2.a. Certifying officer: Official veterinarian or official inspector as defined by the relevant European Union legislation: the name in capital letters, qualification and title, where applicable, identification number and original stamp of the competent authority and date of signature. (1) List of country names and code elements under: http://www.iso.org/iso/country_codes/iso-3166-1_decoding_table.htm (2) Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (OJ L 3, 5.1.2005, p. 1). (3) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (4) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ L 268, 14.9.1992, p. 54). (5) Commission Implementing Regulation (EU) No 139/2013 of 7 January 2013 laying down animal health conditions for imports of certain birds into the Union and the quarantine conditions thereof (OJ L 47, 20.2.2013, p. 1). (6) Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14). (7) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). (8) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (9) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (10) Last version: Revision 9 Annexes V and VI as published on: http://www.unece.org/tradewelcome/un-centre-for-trade-facilitation-and-e-business-uncefact/outputs/cefactrecommendationsrec-index/list-of-trade-facilitation-recommendations-n-21-to-24.html ANNEX III MODEL OFFICIAL CERTIFICATES FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF ANIMALS AND GOODS INTENDED FOR HUMAN CONSUMPTION PART I CHAPTER A: MODEL OFFICIAL CERTIFICATE FOR THE ENTRY IN THE UNION FOR PLACING ON THE MARKET OF LIVE BIVALVE MOLLUSCS, ECHINODERMS, TUNICATES AND MARINE GASTROPODS Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. Region of destination Code I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Nature of commodity Cutting plant/manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Live bivalve molluscs, echinoderms, tunicates and marine gastropods II. Health information II.a. Certificate reference number II.b. Part II: Certification II.1 (1) Public health attestation for live bivalve molluscs, echinoderms, tunicates and marine gastropods I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55)) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1) and certify that the (4) [live bivalve molluscs] (4) [live echinoderms] (4) [live tunicates] (4) [live marine gastropods] described above were produced in accordance with those requirements, in particular that they:  come from (an) establishment(s) implementing a programme based on the HACCP principles in accordance with Article 5 of Regulation (EC) No 852/2004;  have been harvested, where necessary relayed and transported in accordance with Section VII, Chapters I and II of Annex III to Regulation (EC) No 853/2004;  were handled, where necessary purified, and packaged in compliance with Section VII, Chapters III and IV of Annex III to Regulation (EC) No 853/2004;  satisfy the health standards laid down in Section VII, Chapter V of Annex III to Regulation (EC) No 853/2004 and the criteria laid down in Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1);  have been packaged, stored and transported in compliance with Section VII, Chapters VI and VIII of Annex III to Regulation (EC) No 853/2004;  have been marked and labelled in accordance with Section I of Annex II and Section VII, Chapter VII of Annex III to Regulation (EC) No 853/2004;  in the case of Pectinidae, marine gastropods and Holothuroidea that are not filter feeders harvested outside classified production areas, comply with the specific requirements laid down in Section VII, Chapter IX of Annex III to Regulation (EC) No 853/2004;  have satisfactorily undergone the official controls laid down in Articles 42 to 58 of Commission Implementing Regulation (EU) 2019/627 of 15 March 2019 laying down uniform practical arrangements for the performance of official controls on products of animal origin intended for human consumption in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council and amending Commission Regulation (EC) No 2074/2005 as regards official controls (OJ L 131, 17.5.2019, p. 51) and Article 7 of Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1); and  fulfil the guarantees covering live animals and products thereof, if of aquaculture origin, provided by the residue plans submitted in accordance with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10), and in particular Article 29 thereof. II.2 (2) (4) Animal health attestation for live bivalve molluscs of aquaculture origin II.2.1 (3) (4) [Requirements for species susceptible to Bonamia exitiosa, Perkinsus marinus and Mikrocytos mackini I, the undersigned official inspector, hereby certify that the live bivalve molluscs referred to in Part I of this certificate: Text of image COUNTRY Live bivalve molluscs, echinoderms, tunicates and marine gastropods II. Health information II.a. Certificate reference number II.b. (5) originate from a country/territory, zone or compartment declared free from (4) [Bonamia exitiosa] (4) [Perkinsus marinus] (4) [Mikrocytos mackini] in accordance with Chapter VII of Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14) or the relevant OIE Standard by the competent authority of my country,  where the relevant diseases are notifiable to the competent authority and reports of suspicion of infection of the relevant disease must be immediately investigated by the official services, and  all introduction of species susceptible to the relevant diseases come from an area declared free of the disease.] II.2.2 (3) (4) [Requirements for species susceptible to Marteilia refringens and Bonamia ostreae intended for a Member State, zone or compartment declared disease free or subject to a surveillance or eradication programme for the relevant disease I, the undersigned official inspector, hereby certify that the live bivalve molluscs referred to above: (6) originate from a country/territory, zone or compartment declared free from (4) [Marteilia refringens] (4) [Bonamia ostreae] in accordance with Chapter VII of Directive 2006/88/EC or the relevant OIE Standard by the competent authority of my country, (i) where the relevant diseases are notifiable to the competent authority and reports of suspicion of infection of the relevant disease must be immediately investigated by the official services, and (ii) all introduction of species susceptible to the relevant diseases come from an area declared free of the disease.] II.2.3 Transport and labelling requirements I, the undersigned official inspector, hereby certify that: II.2.3.1 the live bivalve molluscs referred to above are placed under conditions, including with a water quality, that do not alter their health status, II.2.3.2 the transport container or well boat prior to loading is clean and disinfected or previously unused; and II.2.3.3 the consignment is identified by a legible label on the exterior of the micro container, or when transported by well boat, in the ships manifest, with the relevant information referred to in boxes I.7 to I.11 of Part I of this certificate, and the following statement: Live bivalve molluscs intended for human consumption in the Union. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101) Part I:  Box reference I.8: Region of origin: indicate the production area. Part II: (1) Part II.1 does not apply to countries with special public health certification requirements laid down in Equivalence Agreements or other Union legislation. (2) Part II.2 does not apply to: (a) non-viable molluscs, which means molluscs no longer able to survive as living animals if returned to the environment from which they were obtained, (b) live bivalve molluscs placed on the market for human consumption without further processing, provided that they are packed in retail-sale packages which comply with the provisions for such packages in Regulation (EC) No 853/2004, Text of image COUNTRY Live bivalve molluscs, echinoderms, tunicates and marine gastropods II. Health information II.a. Certificate reference number II.b. (c) live bivalve molluscs destined for processing establishments authorised in accordance with Article 4(2) of Directive 2006/88/EC, or for dispatch centres, purification centres or similar businesses which are equipped with an effluent treatment system inactivating the pathogens in question, or where the effluent is subject to other types of treatment reducing the risk of transmitting diseases to the natural waters to an acceptable level, (d) live bivalve molluscs which are intended for further processing before human consumption without temporary storage at the place of processing and packed an labelled for that purpose in accordance with Regulation (EC) No 853/2004. (3) Part II.2.1 and II.2.2 only apply to species susceptible to one or more of the diseases referred to in the title. Susceptible species are listed in Annex IV to Directive 2006/88/EC. (4) Keep as appropriate. (5) For consignments of species susceptible to Bonamia exitiosa, Perkinsus marinus and Mikrocytos mackini this statement must be kept for the consignment to be authorised into any part of the Union. (6) To be authorised into a Member State, zone or compartment (boxes I.9 and I.10 of Part I of the certificate) declared free from Marteilia refringens or Bonamia ostreae or with a surveillance or eradication programme established in accordance with Article 44(1) or (2) of Directive 2006/88/EC, one of these statements must be kept if the consignment contain species susceptible to the disease(s) for which disease freedom or programme(s) apply(ies). Data on the disease status of each farms and mollusc farming areas in the Union are accessible at http://ec.europa.eu/food/animal/liveanimals/aquaculture/index_en.htm.  The colour of the stamp and signature must be different to that of the other particulars in the certificate. Official inspector Name (in capital letters): Date: Stamp: Qualification and title: Signature: CHAPTER B: ADDITIONAL MODEL OFFICIAL CERTIFICATION FOR PROCESSED BIVALVE MOLLUSCS BELONGING TO THE SPECIES ACANTHOCARDIA TUBERCULATUM Text of image The official inspector hereby certifies that the processed bivalve molluscs of the species Acanthocardia tuberculatum, certified in the health certificate reference No: 1. were harvested in production areas clearly identified, monitored and authorised by the competent authority in accordance with Article 12 of Commission Delegated Regulation (EU) 2019/625 of 4 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council with regard to requirements for the entry into the Union of consignments of certain animals and goods intended for human consumption (OJ L 131, 17.5.2019, p. 18) and where the paralytic shellfish poisoning (PSP) level in the edible parts of these molluscs is lower than 300 Ã ¼g for 100g; 2. were transported in containers or vehicles sealed by the competent authority, directly to the establishment: (name and official approval number of the establishment, authorised specially by the competent authority to carry out their treatment); 3. were accompanied while being transported to this establishment by a document issued by the competent authority which authorises the transport, attesting to the nature and quantity of the product, area of origin and establishment of destination; 4. were subjected to the heat treatment outlined in the Annex to Commission Decision 96/77/EC of 18 January 1996 establishing the conditions for the harvesting and processing of certain bivalve molluscs coming from areas where the paralytic shellfish poison level exceeds the limits laid down by Council Directive 91/495/EEC (OJ L 15, 20.1.1996, p. 46); and 5. do not contain a PSP level detectable by the bioassay method, as demonstrated by the attached analytical report(s) of the test carried out on each lot included in the consignment covered by this certification. The official inspector hereby certifies that the competent authority has verified that the own health checks carried out in the establishment referred to in point 2 are specifically applied to the heat treatment referred to in point 4. The undersigned official inspector hereby declares that he/she is aware of the provisions of Decision 96/77/EC and that the attached analytical report(s) correspond(s) to the test carried out on the products after processing. Official inspector Name (in capitals): Qualification and title: Date: Signature: Stamp: PART II CHAPTER A: MODEL OFFICIAL CERTIFICATE FOR THE ENTRY IN THE UNION FOR PLACING ON THE MARKET OF FISHERY PRODUCTS Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Canning industry Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Nature of commodity Vessel/manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Fishery products II. Health information II.a. Certificate reference number II.b. Part II: Certification II.1. (1) Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55)) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1) and certify that the fishery products described above were produced in accordance with those requirements, in particular that they:  come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  have been caught and handled on board vessels, landed, handled and where appropriate prepared, processed, frozen and thawed hygienically in compliance with the requirements laid down in Section VIII, Chapters I to IV of Annex III to Regulation (EC) No 853/2004;  satisfy the health standards laid down in Section VIII, Chapter V of Annex III to Regulation (EC) No 853/2004 and the criteria laid down in Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1);  have been packaged, stored and transported in compliance with Section VIII, Chapters VI to VIII of Annex III to Regulation (EC) No 853/2004;  have been marked in accordance with Section I of Annex II to Regulation (EC) No 853/2004;  fulfil the guarantees covering live animals and products thereof, if of aquaculture origin, provided by the residue plans submitted in accordance with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10), and in particular Article 29 thereof; and  have satisfactorily undergone the official controls laid down in Articles 59 to 65 of Commission Implementing Regulation (EU) 2019/627 of 15 March 2019 laying down uniform practical arrangements for the performance of official controls on products of animal origin intended for human consumption in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council and amending Commission Regulation (EC) No 2074/2005 as regards official controls (OJ L 131, 17.5.2019, p. 51). II.2 (2) (4) Animal health attestation for fish and crustaceans of aquaculture origin II.2.1 (3) (4) [Requirements for species susceptible to epizootic haematopoietic necrosis (EHN), taura syndrome and yellowhead disease I, the undersigned official inspector, hereby certify that the aquaculture animals or products thereof referred to in Part I of this certificate: (5) originate from a country/territory, zone or compartment declared free from (4) [EHN] (4) [taura syndrome] (4) [yellowhead disease] in accordance with Chapter VII of Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (OJ L 328, 24.11.2006, p. 14) or the relevant OIE Standard by the competent authority of my country, (i) where the relevant diseases are notifiable to the competent authority and reports of suspicion of infection of the relevant disease must be immediately investigated by the competent authority, (ii) all introduction of species susceptible to the relevant diseases come from an area declared free of the disease, and Text of image COUNTRY Fishery products II. Health information II.a. Certificate reference number II.b. (iii) species susceptible to the relevant diseases are not vaccinated against the relevant diseases.] II.2.2 (3) (4) [Requirements for species susceptible to viral haemorrhagic septicaemia (VHS), infectious haematopoietic necrosis (IHN), infectious salmon anaemia (ISA), koi herpes virus (KHV) and white spot disease intended for a Member State, zone or compartment declared disease free or subject to a surveillance or eradication programme for the relevant disease I, the undersigned official inspector, hereby certify that the aquaculture animals or products thereof referred to in Part I of this certificate: (6) originate from a country/territory, zone or compartment declared free from (4) [VHS] (4) [IHN] (4) [ISA] (4) [KHV] (4) [White spot disease] in accordance with Chapter VII of Directive 2006/88/EC or the relevant OIE Standard by the competent authority of my country, (i) where the relevant diseases are notifiable to the competent authority and reports of suspicion of infection of the relevant disease must be immediately investigated by the competent authority, (ii) all introduction of species susceptible to the relevant diseases come from an area declared free of the disease, and (iii) species susceptible to the relevant diseases are not vaccinated against the relevant diseases.] II.2.3 Transport and labelling requirements I, the undersigned official inspector, hereby certify that: II.2.3.1 the aquaculture animals referred to above are placed under conditions in which the water quality does not alter their health status; II.2.3.2. prior to loading the transport container or well boat is clean and disinfected or previously unused; and II.2.3.3. the consignment is identified by a legible label on the exterior of the container, or when transported by well boat, in the ships manifest, with the relevant information referred to in boxes I.7 to I.11 of Part I of this certificate, and the following statement: (4) [Fish] (4) [Crustaceans] intended for human consumption in the Union. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101) Part I:  Box reference I.8: Region of origin: For frozen or processed bivalve molluscs, indicate the production area.  Box reference I.20: Tick Canning industry for whole fish initially frozen in brine at  9 °C or at a temperature higher than  18 °C and intended for canning in accordance with the requirements of Section VIII, Chapter I; point II(7) of annex III to Regulation (EC) No 853/2004. Tick Human consumption for the other cases.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as: 0301, 0302, 0303, 0304, 0305, 0306, 0307, 0308, 0511, 1504, 1516, 1518, 1603, 1604, 1605 or 2106.  Box reference I.25: Nature of commodity: specify whether aquaculture or wild origin. Treatment type: specify whether live, chilled, frozen or processed. Manufacturing plant: includes factory vessel, freezer vessel, reefer vessels, cold store and processing plant. Part II: (1) Part II.1 of this certificate does not apply to countries with special public health certification requirements laid down in equivalence agreements or other EU legislation. Text of image COUNTRY Fishery products II. Health information II.a. Certificate reference number II.b. (2) Part II.2 of this certificate does not apply to: (a) non-viable crustaceans, meaning crustaceans that cannot survive as living animals if returned to the environment from which they were obtained, (b) fish which are slaughtered and eviscerated before dispatch, (c) aquaculture animals and products thereof, which are placed on the market for human consumption without further processing, provided that they are packed in retail-sale packages which comply with the provisions for such packages in Regulation (EC) No 853/2004, (d) crustaceans destined for processing establishments authorised in accordance with Article 4(2) of Directive 2006/88/EC, or for dispatch centres, purification centres or similar businesses which are equipped with an effluent treatment system that inactivates the pathogens in question, or where the effluent undergoes other types of treatment reducing the risk of transmitting diseases to the natural waters to an acceptable level, and (e) crustaceans which are intended for further processing before human consumption without temporary storage at the place of processing and packed and labelled for that purpose in accordance with Regulation (EC) No 853/2004. (3) Parts II.2.1 and II.2.2 of this certificate only apply to species susceptible to one or more of the diseases referred to in the heading of the point concerned. Susceptible species are listed in Annex IV to Directive 2006/88/EC. (4) Keep as appropriate. (5) For consignments of species susceptible to EHN, taura syndrome and/or yellowhead disease this statement must be kept for the consignment to be authorised into any part of the EU. (6) In order to be authorised into a Member State, zone or compartment (boxes I.9 and I.10 of Part I of the certificate) declared free from VHS, IHN, ISA, KHV or white spot disease or with a surveillance or eradication programme drawn up in accordance with Article 44(1) or (2) of Directive 2006/88/EC, one of these statements must be kept if the consignment contain species susceptible to the disease(s) for which disease freedom or programme(s) apply(ies). Data on the disease status of each farm and mollusc farming area in the Union are accessible at http://ec.europa.eu/food/animal/liveanimals/aquaculture/index_en.htm.  The colour of the stamp and signature must be different to that of the other particulars in the certificate. Official inspector Name (in capital letters): Date: Stamp: Qualification and title: Signature: CHAPTER B: MODEL OF OFFICIAL CERTIFICATE FOR FISHERY PRODUCTS CAUGHT BY VESSELS FLYING THE FLAG OF A MEMBER STATE AND TRANSFERRED IN THIRD COUNTRIES WITH OR WITHOUT STORAGE Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Canning industry Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Zone Nature of commodity Vessel//manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Fishery products transferred in third countries II. Health information II.a. Certificate reference number II.b. Part II: Certification II.1. Public health attestation I, the undersigned official inspector, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55)) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1) and certify that the fishery products described above:  have been landed and unloaded hygienically from the approved/registered vessel(s) (indicate approval/registration number(s) and name of the flag Member State(s)) in compliance with the relevant requirements laid down in Chapter II of Section VIII, of Annex III to Regulation (EC) No 853/2004;  if applicable, have been stored in approved cold store(s) (indicate approval number(s)) in compliance with the relevant requirements of Chapter VII of Section VIII of Annex III to Regulation (EC) No 853/2004;  if applicable, have been loaded hygienically on the approved vessel(s) (indicate approval number(s)) of the Member State(s) or third country(ies) and the name of the flag Member State(s) or third country(ies)) in compliance with the relevant requirements laid down in Chapter I and VIII of Section VIII of Annex III to Regulation (EC) No 853/2004;  if applicable, have been loaded in a container (indicate container number) or in a truck (indicate registration number plate of truck and of trailer) or in an aeroplane (indicate the flight number) in compliance with the requirements laid down in Chapter VIII of Section VIII of Annex III to Regulation (EC) No 853/2004; and  are accompanied by the print out(s) (**) of the fishing logbook(s) or relevant parts thereof. (**) (**) Electronic format is also accepted. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101) Part I:  Box reference I.11: Place of dispatch: State the name, address and approval number of the cold store in the third country of dispatch or, if the product was not in cold storage, state the name and approval or registration number of the Member State flagged vessel of origin.  Box reference I.15: State the means of transport leaving the third country of dispatch. In the case of freezer/reefer vessels, state the name of the vessel, approval number and flag State; in the case of a fishing vessel state the registration number and flag State. If the means of transport are containers, trucks or aeroplanes the same indications provided for in the fourth indent of Part II.1 must be stated.  Box reference I.20:Tick Canning industry for whole fish initially frozen in brine at  9 °C or at a temperature higher than  18 °C and intended for canning in accordance with the requirements of Section VIII, Chapter I; point II(7) of annex III to Regulation (EC) No 853/2004. Tick Human consumption for the other cases. Text of image COUNTRY Fishery products transferred in third countries II. Health information II.a. Certificate reference number II.b.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as: 0301, 0302, 0303, 0304, 0305, 0306, 0307, 0308, 0511, 1504, 1516, 1518, 1603, 1604, 1605 or 2106.  Box reference I.25: Treatment type: specify whether chilled, frozen or processed. (*) includes fishing vessel, factory vessel, freezer and reefer vessel as applicable. Official inspector Name (in capital letters): Date: Stamp: Qualification and title: Signature: CHAPTER C: MODEL OF OFFICIAL CERTIFICATE TO BE SIGNED BY THE CAPTAIN ACCOMPANYING FROZEN FISHERY PRODUCTS WHEN ENTERING THE UNION FOR PLACING ON THE MARKET DIRECTLY FROM A FREEZER, REEFER OR FACTORY VESSEL Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. I.4. I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. I.14. Date and time of departure I.15. I.16. Entry BCP I.17. Accompanying documents Type No I.18. I.19. Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Canning industry Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Fishery products I.(bis) Other information Fishing area(s): IMO/Lloyds number (if issued) or call sign of the vessel: Fishing period: Start date: ¦/ ¦/ Stop date: ¦/ ¦/ II. Health attestation II.a. Certificate reference number II.b. Part II: Certification II.1 Public health attestation I, undersigned, declare that:  I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55)) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1) and certify that the fishery products described above were produced in accordance with those requirements, in particular that the vessel appears on the list of vessels from which imports to the Union are permitted (being EU-listed);  the vessel has a programme based on the hazard analysis and critical control points (HACCP) principles to control hazards in accordance with Article 5 of Regulation (EC) No 852/2004;  the fishery products have been caught and handled on board vessels, landed, handled and where appropriate prepared, processed, frozen and thawed hygienically in compliance with the requirements laid down in Section VIII, Chapters I to IV of Annex III to Regulation (EC) No 853/2004.Viscera and parts that may pose a danger to public health have been removed as quickly as possible and kept apart from products intended for human consumption;  the fishery products satisfy the health standards laid down in Section VIII, Chapter V of Annex III to Regulation (EC) No 853/2004 and, where appropriate, the criteria laid down in Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1);  the fishery products have been packaged, stored and transported in compliance with Section VIII, Chapters VI to VIII of Annex III to Regulation (EC) No 853/2004;  the fishery products have been marked in accordance with Section I of Annex II to Regulation (EC) No 853/2004;  the fishery products fulfil the guarantees covering live animals and products thereof, if of aquaculture origin, provided by the residue plans submitted in accordance with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10), and in particular Article 29 thereof; and  frozen fishery products have been kept at a temperature of not more than  18 °C in all parts of the product, except whole fish initially frozen in brine intended for the manufacture of canned food which may be kept at a temperature of not more than  9 °C. Text of image COUNTRY Fishery products II. Health attestation II.a. Certificate reference number II.b. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.2: A unique document number according to your own classification.  Box reference I.5: The name and address (street, town and post code) of the physical or legal person to whom the consignment is imported directly to in the Member State of destination.  Box reference I.7: The country whose flag is being flown by the vessel issuing this document.  Box reference I.11: The name of the vessel and approval number as listed in accordance with Article 10 of Commission Delegated Regulation (EU) 2019/625 of 4 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council with regard to requirements for the entry into the Union of consignments of certain animals and goods intended for human consumption (OJ L 131, 17.5.2019, p. 18) from which the fishery products are directly imported.  Box reference I.20: Tick Canning industry for whole fish initially frozen in brine at  9 °C or at a temperature higher than  18 °C and intended for canning in accordance with the requirements of Section VIII, Chapter I; point II(7) of annex III to Regulation (EC) No 853/2004. Tick Human consumption for the other cases.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as: 0301, 0302, 0303, 0304, 0305, 0306, 0307, 0308, 0511, 1504, 1516, 1518, 1603, 1604, 1605 or 2106.  Box reference I.25: Treatment type: specify whether chilled, frozen or processed. (*) includes fishing vessel, factory vessel, freezer and reefer vessel as applicable. Captain of the vessel Name (in capital letters): Date: Signature: Stamp: PART III MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF CHILLED, FROZEN OR PREPARED FROGS' LEGS INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model FRG Chilled, frozen or prepared frogs legs intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the frogs legs described above were produced in accordance with these requirements, in particular that they:  come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004; and  originate from frogs that have been bled, prepared and, where appropriate, chilled, frozen or processed, packaged and stored in a hygienic manner in accordance with the requirements of Section XI of Annex III to Regulation (EC) No 853/2004. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate CN code(s) such as: 0208 90 70, 0210 99 39 or 1602 90 99.  Box reference I.25: Treatment type: fresh, treated. Part II:  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART IV MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF CHILLED, FROZEN, SHELLED, COOKED, PREPARED OR PRESERVED SNAILS INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model SNS Chilled, frozen, shelled, cooked, prepared or preserved snails intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the snails described above were produced in accordance with these requirements, in particular that they:  come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004; and  have been handled and, where appropriate, shelled, cooked, prepared, preserved, frozen, packaged and stored in a hygienic manner in accordance with the requirements of Section XI of Annex III to Regulation (EC) No 853/2004. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate HS/CN code(s) such as: 0307 60 00 or 1605.  Box reference I.25: Treatment type: fresh, treated. Part II:  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART V MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF RENDERED ANIMAL FATS AND GREAVES INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Rendered animal fats and greaves intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of t he European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the rendered animal fats and greaves described above were produced in accordance with these requirements, in particular:  that they come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  that they have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004; and  that they comply with the requirements of Section XII of Annex III to Regulation (EC) No 853/2004. II.2. Animal health attestation I, the undersigned official veterinarian, hereby certify, that the rendered animal fats and greaves described above meet the following requirements and come from II.2.1. either third countries, territories and parts thereof appearing in the list authorised for export to the Union of fresh meat in accordance with Part I, of Annex II to Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p1); II.2.1. or third countries, territories and parts thereof authorised for export to the Union of fresh meat of poultry in accordance with Part 1, of Annex I to Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1); II.2.1. or third countries, territories and parts thereof authorised for export to the Union of meat products of the species of concern subject to the application of the treatment specified for the animal species of origin of the meat product and set out in the list of third countries and territories in Part 1, of Annex II of Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate HS/CN code(s) such as: 1501, 1502, 1503 00, 1504, 1506 00 00, 1516 10, 1517, 1518 00 91, 1518 00 95, 1518 00 99 or 2301. Text of image COUNTRY Rendered animal fats and greaves intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II:  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART VI MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF GELATINE INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model GEL Gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the gelatine described above was produced in accordance with these requirements, in particular that:  it comes from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  it has been produced from raw materials that met the requirements of Chapters I and II of Section XIV of Annex III to Regulation (EC) No 853/2004;  it has been manufactured in compliance with the conditions set out in Chapter III of Section XIV of Annex III to Regulation (EC) No 853/2004;  it satisfies the criteria of Chapter IV of Section XIV of Annex III to Regulation (EC) No 853/2004 and of Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1); (1) and, if of bovine, ovine and caprine animal origin, it has been derived from animals which have passed ante-mortem and post-mortem inspections, (1) and, except for gelatine derived from hides and skins, (1) either  [it comes from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a negligible BSE risk;  the gelatine does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1) (2);  the gelatine does not contain and is not derived from mechanically separated meat obtained from the bones of bovine, ovine or caprine animals, except for gelatine derived from animals that were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk in which there has been no indigenous BSE cases;  the animals, from which the gelatine is derived were not slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, except if the animals were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk;  (1) [the animals, from which the gelatine is derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the animals were not fed with meat-and-bone meal or greaves, as defined in the Terrestrial Animal Health Code of the World Organisation for Animal Health]; Text of image COUNTRY Model GEL Gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b.  (1) [the animals, from which the gelatine is derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the gelatine was produced and handled in a manner which ensures that it did not contain and was not contaminated with nervous and lymphatic tissues exposed during the deboning process.]] (1) Or  [it comes from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a controlled BSE risk;  the animals, from which the gelatine is derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the gelatine does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from the bones of bovine, ovine or caprine animals.] (1) Or  [it comes from a country or a region classified in accordance with Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region with an undetermined BSE risk;  the animals, from which the gelatine is derived, were not fed meat-and-bone meal or greaves derived from ruminants, as defined in the Terrestrial Animal health Code of the World Organisation for Animal Health;  the animals, from which the gelatine is derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the gelatine is not derived from: (i) specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (ii) nervous and lymphatic tissues exposed during the deboning process; (iii) mechanically separated meat obtained from the bones of bovine, ovine or caprine animals. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as 3503. Part II: (1) Delete as appropriate. (2) The removal of specified risk material is not required if the gelatine is derived from animals born, continuously reared and slaughtered in a third country or region of a third country classified in accordance with Decision 2007/453/EC as posing a negligible BSE risk.  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART VII MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF COLLAGEN INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model COL Collagen intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the collagen described above was produced in accordance with these requirements, in particular that:  it comes from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  it has been produced from raw materials that met the requirements of Chapters I and II of Section XV of Annex III to Regulation (EC) No 853/2004;  it has been manufactured in compliance with the conditions set out in Chapter III of Section XV of Annex III to Regulation (EC) No 853/2004;  it satisfies the criteria of Chapter IV of Section XV of Annex III to Regulation (EC) No 853/2004 and of Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1); (1) and, if of bovine, ovine and caprine animal origin, it has been derived from animals which have passed ante-mortem and post-mortem inspections, (1) and, except for collagen derived from hides and skins, (1) either  [it comes from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a negligible BSE risk;  the collagen does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1) (2);  the collagen does not contain and is not derived from mechanically separated meat obtained from bones of bovine, ovine or caprine animals, except for collagen derived from animals that were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk in which there has been no indigenous BSE cases;  the animals from which the collagen was derived have not been slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, except if the animals were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk;  (1) [the animals, from which the collagen is derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the animals were not fed with meat-and-bone meal or greaves, as defined in the OIE Terrestrial Animal Health Code]; Text of image COUNTRY Model COL Collagen intended for human consumption II. Health information II.a. Certificate reference No II.b.  (1) [the animals, from which the collagen is derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the collagen was produced and handled in a manner which ensures that it did not contain and was not contaminated with nervous and lymphatic tissues exposed during the deboning process.]] (1) or  [it comes from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a controlled BSE risk;  the animals, from which the collagen is derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the collagen does not contain and is not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from the bones of bovine, ovine or caprine animals.] (1) or  [it comes from a country or a region classified in accordance with Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region with an undetermined BSE risk;  the animals, from which the collagen is derived, were not fed meat-and-bone meal or greaves derived from ruminants, as defined in the Terrestrial Animal health Code of the World Organisation for Animal Health;  the animals, from which the collagen is derived were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the collagen is not derived from: (i) specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (ii) nervous and lymphatic tissues exposed during the deboning process; (iii) mechanically separated meat obtained from the bones of bovine, ovine or caprine animals.] Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: This certificate may also be used for importing collagen casings.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as 3504 or 3917. Part II: (1) Delete as appropriate. (2) The removal of specified risk material is not required if the collagen is derived from animals born, continuously reared and slaughtered in a third country or region of a third country classified in accordance with Decision 2007/453/EC as posing a negligible BSE risk.  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART VIII MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF RAW MATERIALS FOR THE PRODUCTION OF GELATINE AND COLLAGEN INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Nature of commodity Manufacturing plant Cold store Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model RCG Raw materials for the production of collagen and gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the raw materials described above comply with these requirements, in particular that:  (1) [bones, hides and skins of domestic and farmed ruminant animals, pigs and poultry, as well as tendons and sinews described above are derived from animals which were slaughtered in a slaughterhouse and the carcasses of which were found to be fit for human consumption following ante- and post-mortem inspection;] and/or  (1) [wild game hides, skins and bones described above are derived from killed animals whose carcasses have been found to be fit for human consumption following post-mortem inspection;] and/or  (1) [fish skins and bones described above are derived from plants that manufacture fishery products for human consumption which are authorised for export;] (1) and, if of bovine, ovine and caprine animal origin,  they have been derived from animals which passed ante-mortem and post-mortem inspections, (1) and, except for hides and skins of ruminants, (1) either  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a negligible BSE risk;  they do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1) (6);  they do not contain and are not derived from mechanically separated meat obtained from bones of bovine, ovine or caprine animals, except for raw materials derived from animals that were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk in which there has been no indigenous BSE cases;  the animals, from which the raw materials are derived, were not slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, except if the animals were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk; Text of image COUNTRY Model RCG Raw materials for the production of collagen and gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b.  (1) [the animals, from which the raw materials are derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the animals were not fed with meat-and-bone meal or greaves, as defined in the Terrestrial Animal Health Code of the World Organisation for Animal Health];  (1) [the animals, from which the raw materials are derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the raw materials were produced and handled in a manner which ensures that they did not contain and were not contaminated with nervous and lymphatic tissues exposed during the deboning process.] (1) or  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a controlled BSE risk;  the animals, from which the raw materials of bovine, ovine and caprine animal origin intended for export are derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the raw materials of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from the bones of bovine, ovine or caprine animals;] (1) or  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region with an undetermined BSE risk;  the animals, from which the raw materials are derived, were not fed meat-and-bone meal or greaves derived from ruminants, as defined in the Terrestrial Animal Health Code of the World Organisation for Animal Health;  the animals from which the raw materials of bovine, ovine and caprine animal origin are derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity;  the raw materials are not derived from: (i) specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001; (ii) nervous and lymphatic tissues exposed during the deboning process; (iii) mechanically separated meat obtained from the bones of bovine, ovine or caprine animals.] II.2. Animal Health Attestation (1) I, the undersigned official veterinarian, certify that the raw materials described above: II.2.1. consist of animal products that satisfy the animal health requirements below; II.2.2. have been obtained in the country(ies) or region(s) thereof of (1) either [: ] (1) or [ ] (2) (3) (4) from: (1) either [II.2.2.1 animals that come from holdings and have remained in that territory since birth or for at least the last three months before slaughter; and (1) either [(i) are derived from the species referred to in Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1), satisfying all the relevant animal health import requirements laid down in that Regulation, and that were slaughtered for human consumption on a date for which import into the Union of fresh meat from animals of those species was authorised from the country or territory thereof in accordance with Column 8 of Part 1 of Annex II to that Regulation:] Text of image COUNTRY Model RCG Raw materials for the production of collagen and gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b. (1) or [(ii) are derived from the species referred to in Commission Regulation (EC) No 119/2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12), satisfying all the relevant animal health import requirements laid down in that Regulation.]] (1) or [II.2.2.1 poultry that have remained in that territory since hatching or have been imported as day-old chicks or slaughter poultry from (a) third country(ies) listed for that commodity in Part 1 of Annex I to Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1), under conditions at least equivalent to those in that Regulation satisfying all the relevant animal health import requirements laid down in that Regulation and were slaughtered for human consumption on a date for which import into the Union of meat from animals of those species was authorised from the country or territory thereof in accordance with Column 6 B of Part 1 to Annex I to that Regulation. (1) or [II.2.2.1 animals that have been killed in the wild in that territory (5) and captured and killed in an area: (i) in which within 25 km there has been no case/outbreak of any of the following diseases for which the animals are susceptible: foot and mouth disease, rinderpest, Newcastle disease or highly pathogenic avian influenza during the prior 30 days, nor of classical or African swine fever during the prior 40 days, and (ii) that is situated at a distance that exceeds 20 km from the borders separating another territory of a country or part thereof, which is not authorised on these dates to export these raw materials into the Union, and (iii) in which after killing were transported within 12 hours for chilling either to a collection centre and immediately afterwards to a game-handling establishment, or directly to a game-handling establishment;] II.2.3. have been obtained in an establishment around which, within a radius of 10 km, there has been no case/outbreak of the following diseases that the animals are susceptible to: foot and mouth disease, rinderpest, Newcastle disease or highly pathogenic avian influenza, and classical or African swine fever during the prior 30 days or, in the event of a case of one of those diseases, the preparation of raw materials for export to the Union has been authorised only after the removal of all meat and the total cleaning and disinfection of the establishment under the control of an official veterinarian; II.2.4. have been obtained and prepared without contact with other materials that do not comply with the conditions required above, and have been handled so as to avoid contamination with pathogenic agents; and II.2.5. have been transported in clean and sealed containers or lorries. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101) Part I:  Box reference I.8: provide the code of territory as appearing in Part 1 of Annex I to Regulation (EC) No 798/2008 and/or in Part 1 of Annex I to Regulation (EC) No 119/2009 and/or Part 1 of Annex II to Regulation (EU) No 206/2010.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) such as 0206, 0207, 0208, 0302, 0303, 0305, 0505, 0506, 0511 91, 0511 99, 4101, 4102 or 4103.  Box reference I.25: Nature of commodity: hides, skins, bones, tendons and sinews; Manufacturing plant: includes slaughterhouse, factory vessel, cutting plant, game-handling establishment and processing plant. Text of image COUNTRY Model RCG Raw materials for the production of collagen and gelatine intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: (1) Delete as appropriate. In the case of products derived from fishery products, the whole section II.2 should be deleted. (2) The name and ISO code number of the exporting country or territory or zone as laid down in:  the Annex II of Commission Delegated Regulation (EU) 2019/625 of 4 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council with regard to requirements for the entry into the Union of consignments of certain animals and goods intended for human consumption (OJ L 131, 17.5.2019, p. 18);  Annex I to Regulation (EC) No 798/2008;  Part 1 of Annex I to Regulation (EC) No 119/2009;  Part 1 of Annex II to Regulation (EC) No 206/2010. (3) If parts of the materials were derived from animals originating from (an)other third country(ies) listed in Annex II to Regulation (EU) No 206/2010 for import of that commodity into the EU, then the code(s) of country(ies) or territory(ies) and of the third country slaughtering the animals shall be stated (the material cannot come from a country or territory that has supplementary guarantees A or F as indicated in column 5 of that Annex). (4) If the meat comes from slaughter poultry originating from an(other) third country(ies) listed in Part 1 of Annex I to Regulation (EC) No 798/2008 for imports of that commodity into the EU, then the code(s) of country(ies) or territory(ies) and of the third country slaughtering the poultry shall be stated. (5) Only for countries from where game meat intended for human consumption of the same animal species is authorised for importation into the Union. (6) The removal of specified risk material is not required if the raw materials derive from animals that are born, continuously reared and slaughtered in a third country or region of a third country classified in accordance with Decision 2007/453/EC as posing a negligible BSE risk.  The signature and the stamp must be in a different colour to that of the printing. NB Note for the person responsible for the consignment in the EU: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border control post. The consignment must be transported directly to the manufacturing plant of destination. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART IX MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF TREATED RAW MATERIALS FOR THE PRODUCTION OF GELATINE AND COLLAGEN INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. Region of origin Code I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Nature of commodity Manufacturing plant Cold store Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model TCG Treated raw materials for the production of gelatine and collagen intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, certify that the treated raw materials described above comply with the following requirements:  they have been derived from establishments under the control of and listed by the competent authority, and  (1) [bones, hides and skins of domestic and farmed ruminant animals, pigs and poultry described above are derived from animals which were slaughtered in a slaughterhouse and the carcasses of which were found to be fit for human consumption following ante- and post-mortem inspection,] (1) and/or  [wild game hides, skins and bones described above are derived from animals whose carcasses were found to be fit for human consumption following post-mortem inspection,] (1) and/or  [fish skins and bones described above are derived from plants that manufacture fishery products for human consumption which are authorised for export,] and (1) either  [they are dried bones of species from bovine, ovine, caprine, porcine and equine animals, including farmed and wild animals, poultry including ratites and feathered game for the production of gelatine and collagen, and they are derived from healthy animals slaughtered in a slaughterhouse, and they have been treated as follows: (1) either  [crushed to pieces of approximately 15 mm and degreased with hot water at a minimum temperature of 70 °C for at least 30 minutes, a minimum of 80 °C for at least 15 minutes, or a minimum of 90 °C for at least 10 minutes; then separated and subsequently washed and dried for at least 20 minutes in a stream of hot air with an initial minimum temperature of 350 °C, or for 15 minutes in a stream of hot air with an initial temperature of over 700 °C,] (1) or [sun-dried for a minimum of 42 days at an average temperature of at least 20 °C,] (1) or [have undergone an acid treatment such that the pH is maintained at less than 6 to the core for at least one hour before drying,] (1) or [if they are hides and skins of farmed ruminant animals, pig skins, poultry skins or wild game hides and skins, they are derived from healthy animals and they: (1) either  [have undergone an alkali treatment which ensures a PH&gt; 12 to the core followed by salting for at least seven days,] (1) or [were dried for at least 42 days at a temperature of at least 20 °C,] (1) or [have undergone an acid treatment that provides at least a pH of less than 5 to the core for a minimum of one hour,] (1) or [have undergone an alkali treatment which ensures a pH &gt; 12 to the core for at least 8 hours,]] (1) or [if they are bones, hides or skins of farmed ruminant animals, pig skins, poultry skins, fish skins and wild game hides and skins from third countries, parts of third countries or regions thereof referred to in Article 15 to Commission Implementing Regulation (EU) 2019/626 of 5 March 2019 concerning lists of third countries or regions thereof authorised for the entry into the European Union of certain animals and goods intended for human consumption, amending Implementing Regulation (EU) 2016/759 as regards these lists (OJ L 131, 17.5.2019, p. 31), that they have undergone any other treatment than those listed above, and that they come from establishments registered or approved in accordance with Regulation (EC) No 852/2004 or in accordance with Regulation (EC) No 853/2004, Text of image COUNTRY Model TCG Treated raw materials for the production of gelatine and collagen intended for human consumption II. Health information II.a. Certificate reference No II.b. (1) and, if of bovine, ovine and caprine animal origin,  they are derived from animals which passed ante-mortem and post-mortem inspections, (1) and, except for hides and skins of ruminants, (1) either  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a negligible BSE risk,  they do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1) (4),  they do not contain and are not derived from mechanically separated meat obtained from the bones of bovine, ovine or caprine animals, except for treated raw materials derived from animals that were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk in which there has been no BSE indigenous cases,  the animals, from which the treated raw materials are derived, were not slaughtered after stunning by means of gas injected into the cranial cavity or killed by the same method or slaughtered, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, except if the animals were born, continuously reared and slaughtered in a country or region classified in accordance with Decision 2007/453/EC as a country or region posing a negligible BSE risk,  (1) [the animals, from which the treated raw materials are derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and they have not been fed with meat-and-bone meal or greaves, as defined in the Terrestrial Animal Health Code of the World Organisation for Animal Health];  (1) the animals, from which the treated raw materials are derived, originate from a country or region classified in accordance with Decision 2007/453/EC as a country or region posing an undetermined BSE risk, and the products were produced and handled in a manner which ensures that they did not contain and were not contaminated with nervous and lymphatic tissues exposed during the deboning process,]] (1) or  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region posing a controlled BSE risk,  the animals, from which the treated raw materials of bovine, ovine and caprine animal origin destined for export are derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity,  the treated raw materials of bovine, ovine and caprine animal origin do not contain and are not derived from specified risk material as defined in point 1 of Annex V to Regulation (EC) No 999/2001, or mechanically separated meat obtained from bones of bovine, ovine or caprine animals,] (1) or  [they come from a country or a region classified in accordance with Commission Decision 2007/453/EC of 29 June 2007 establishing the BSE status of Member States or third countries or regions thereof according to their BSE risk (OJ L 172, 30.6.2007, p. 84) as a country or region with an undetermined BSE risk,  the animals from which the treated raw materials were derived have not been fed meat-and-bone meal or greaves derived from ruminants, as defined in the Terrestrial Animal Health Code of the World Organisation for Animal Health, Text of image COUNTRY Model TCG Treated raw materials for the production of gelatine and collagen intended for human consumption II. Health information II.a. Certificate reference No II.b.  the animals, from which the treated raw materials of bovine, ovine and caprine animal origin are derived, were not killed, after stunning, by laceration of central nervous tissue by means of an elongated rod-shaped instrument introduced into the cranial cavity, or by means of gas injected into the cranial cavity,  the treated raw materials are not derived from: (i) specified risk material as defined in point 1 of Annex V of Regulation (EC) No 999/2001; (ii) nervous and lymphatic tissues exposed during the deboning process, (iii) mechanically separated meat obtained from bones of bovine, ovine or caprine animals.]] II.2. Animal Health Attestation (1) I, the undersigned official veterinarian, certify that the treated raw materials described above: II.2.1. consist of animal products that satisfy the animal health requirements below, II.2.2. have been obtained in the country(ies) or region(s) thereof of (1) [: ] (1) or [ ] (2) (3), II.2.3. have been obtained and prepared without contact with other materials that do not comply with the conditions required above, and have been handled so as to avoid contamination with pathogenic agents, II.2.4. have been transported in clean and sealed containers or lorries. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.8: Provide the code of the territory as it appears in:  in Part 1 of Annex I to Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1); or  in Part 1 of Annex I to Commission Regulation (EC) No 119/2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12); or  in Part 1 of Annex II to Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1).  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) such as: 0210, 0305, 0505, 0506, 0511 91, 0511.99, 1602, 1604, 4101, 4102 or 4103.  Box reference I.25: Nature of commodity: hides, skins, bones, tendons and sinews; Manufacturing plant: includes slaughterhouse, factory vessel, cutting plant, game handling establishment and processing plant. Approval number: when applicable. Text of image COUNTRY Model TCG Treated raw materials for the production of gelatine and collagen intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: (1) Delete as appropriate. In the case of products derived from fishery products, the whole section II.2 should be deleted. (2) The name and ISO code number of the exporting country or territory or zone as laid down in:  Part 1 of Annex II to Regulation (EC) No 206/2010;  Annex I to Regulation (EC) No 798/2008;  Part 1 of Annex I to Regulation (EC) No 119/2009. (3) If parts of the materials were derived from animals originating from an(other) third country(ies) or regions thereof listed Article 15 or 16 (only when treated as laid down in Part II.1) to Implementing Regulation (EU) 2019/626, the code(s) of country(ies) or region(s) shall be stated. (4) The removal of specified risk material is not required if the treated raw materials are derived from animals born, continuously reared and slaughtered in a third country or region of a third country classified in accordance with Decision 2007/453/EC as posing a negligible BSE risk.  The signature and the stamp must be in a different colour to that of the printing. NB Note for the person responsible for the consignment in EU: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border control post. The consignment must be transported directly to the manufacturing plant of destination.  The time of transportation may be included in the duration of treatment. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART X MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF HONEY AND OTHER APICULTURE PRODUCTS INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Treatment type Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model HON Honey and other apiculture products intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that honey and other apiculture products described above were produced in accordance with these requirements, in particular that they:  come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004; and  fulfil the guarantees covering live animals and products thereof provided by the residue plans submitted in accordance with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10), and in particular Article 29 thereof. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.11: place of dispatch: Approval number means registration number.  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as: 0409, 0410, 0510, 1521, 1702 or 2106.  Box reference I.25: Treatment type: state ultrasonication, homogenisation, ultrafiltration, pasteurisation, no thermal treatment. Part II:  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART XI MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF HIGHLY REFINED CHONDROITIN SULPHATE, HYALURONIC ACID, OTHER HYDOLYSED CARTILAGE PRODUCTS, CHITOSAN, GLUCOSAMINE, RENNET, ISINGLASS AND AMINO ACIDS INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model HRP Highly refined chondroitin sulphate, hyaluronic acid, other hydrolysed cartilage products, chitosan, glucosamine, rennet, isinglass and amino acids intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the highly refined products described above were produced in accordance with these requirements, in particular:  that they come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  that they have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004;  that they comply with the requirements of Section XVI of Annex III to Regulation (EC) No 853/2004; and  (1) if amino acids, that (i) human hair was not used as a source for their manufacture; and (ii) that they comply with Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives ((OJ L 354, 31.12.2008, p. 16). Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) using headings such as 2833, ex 3913, 2930, ex 2932, 3507 or 3503. Part II: (1) Delete as appropriate.  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART XII MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF REPTILE MEAT INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Reptile Meat intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the reptile meat described above was produced in accordance with these requirements, in particular:  that the reptile meat comes from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  that the reptile meat has been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004;  that Salmonella has been controlled in the reptile meat using sampling and testing procedures providing at least equivalent guarantees as the requirements once laid down in Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1);  that the reptile meat is obtained from animals that have satisfactorily undergone ante-mortem and post-mortem inspection laid down in Article 73 of Commission Implementing Regulation (EU) 2019/627 of 15 March 2019 laying down uniform practical arrangements for the performance of official controls on products of animal origin intended for human consumption in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council and amending Commission Regulation (EC) No 2074/2005 as regards official controls (OJ L 131, 17.5.2019, p. 51);  (1) if crocodile or alligator meat, that the carcass has been tested negative during post-mortem inspection for the presence of Trichinella spp. in accordance with Commission Implementing Regulation (EU) 2015/1375 of 10 August 2015 laying down specific rules on official controls for Trichinella in meat (OJ L 212, 11.8.2015, p. 7); and  that, when applicable, the food has been authorised on the Union market in accordance with Article 6 of Regulation (EU) 2015/2283 of the European Parliament and of the Council of 25 November 2015 on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 of the European Parliament and of the Council and Commission Regulation (EC) No 1852/2001 (OJ L 327, 11.12.2015, p. 1) and listed in the Union list of novel foods. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate HS/CN code(s) such as 0208 50 00, 0210 93 00, 1506, 1601, 1602 or 1603. Text of image COUNTRY Reptile Meat intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: (1) Delete as appropriate.  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART XIII MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF INSECTS INTENDED FOR HUMAN CONSUMPTION Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Cutting plant/manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model Insects intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation (OJ L 95, 7.4.2017, p. 1)), and I certify that the insects described above were produced in accordance with these requirements, in particular:  that they come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  that they have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex I (primary producing) or Annex II (other stages) to Regulation (EC) No 852/2004;  that they comply with the requirements once laid down in Section XVII of Annex III to Regulation (EC) No 853/2004, including as regards the use of substrates for feeding;  when applicable, the food has been authorised on the Union market in accordance with Article 6 of Regulation (EU) 2015/2283 of the European Parliament and of the Council of 25 November 2015 on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 of the European Parliament and of the Council and Commission Regulation (EC) No 1852/2001 (OJ L 327, 11.12.2015, p. 1) and listed in Commission Implementing Regulation (EU) 2017/2470 of 20 December 2017 establishing the Union list of novel foods in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel food (OJ L 351, 30.12.2017, p. 72). Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate HS/CN code(s) such as 0106 49 00, 0410 or 2106. Part II: (1) Delete as appropriate  Box II.1 a programme based on the HACCP principles is not required if the products come directly from a primary producer.  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART XIV MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF OTHER PRODUCTS OF ANIMAL ORIGIN INTENDED FOR HUMAN CONSUMPTION NOT COVERED BY ARTICLES 7 TO 25 OF COMMISSION IMPLEMENTING REGULATION (EU) 2019/628 Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Model PAO Other Products of Animal Origin not covered by Articles 7 to 25 of Commission Implementing Regulation (EU) 2019/628 intended for human consumption II. Health information II.a. Certificate reference No II.b. Part II: Certification II.1. Public health attestation I, the undersigned, declare that I am aware of the relevant provisions of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1), Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55) and Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (OJ L 95, 7.4.2017, p. 1), and I certify that the products described above were produced in accordance with these requirements, in particular:  that they come from (an) establishment(s) implementing a programme based on the hazard analysis and critical control points (HACCP) principles in accordance with Article 5 of Regulation (EC) No 852/2004;  that they have been handled and, where appropriate, prepared, packaged and stored in a hygienic manner in accordance with the requirements of Annex II to Regulation (EC) No 852/2004. Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate Harmonised System (HS) code(s) of the World Customs Organisation. Part II:  The colour of the stamp and signature must be different from that of the other particulars in the certificate. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART XV MODEL OFFICIAL CERTIFICATE FOR THE ENTRY INTO THE UNION FOR PLACING ON THE MARKET OF SPROUTS AND SEEDS INTENDED FOR THE PRODUCTION OF SPROUTS Text of image COUNTRY Official certificate to the EU Part I: Details of dispatched consignment I.1. Consignor/Exporter Name Address Tel. No I.2. Certificate reference No I.2.a IMSOC reference No I.3. Central Competent Authority I.4. Local Competent Authority I.5. Consignee/Importer Name Address Postal code Tel. No I.6. Operator responsible for the consignment Name Address Postal code I.7. Country of origin ISO I.8. I.9. Country of destination ISO I.10. I.11 Place of dispatch Name Address Approval No I.12. Place of destination Name Address I.13. Place of loading I.14. Date and time of departure I.15. Means of transport Aeroplane Road vehicle Identification: Vessel Railway Other I.16. Entry BCP I.17. Accompanying documents Type No I.18. Transport conditions Ambient Chilled Frozen I.19. Container No/Seal No Text of image COUNTRY Official certificate to the EU I.20. Goods certified as Human consumption I.21. I.22. I.23. Total number of packages I.24. Quantity Total number Total net weight (Kg) Total gross weight (Kg) I.25. Description of goods No Code and CN title Species (Scientific name) Manufacturing plant Cold store Final consumer Number of packages Net weight Batch No Type of packaging Text of image COUNTRY Certificate for the entry into the Union for placing on the market of sprouts and seeds intended for the production of sprouts II. Health information II.a. Certificate reference No II.b. Part II: Certification I, the undersigned official inspector, hereby declare that I am aware of the relevant provisions of Regulation (EC) No 852/2004 and certify that: II.1.1. (1) the seeds described above were produced under conditions which comply with Regulation (EC) No 852/2004 and in particular with the general hygiene provisions for primary production and associated operations set out in Part A of Annex I thereto; II.1.2. (1) the sprouts were produced in establishments approved in accordance with the requirements laid down in Article 2 of Commission Regulation (EU) No 210/2013 of 11 March 2013 on the approval of establishments producing sprouts pursuant to Regulation (EC) No 852/2004 of the European Parliament and of the Council (OJ L 68, 12.3.2013, p. 24); II.1.3. (1) the sprouts were produced under conditions which comply with the traceability requirements laid down in Commission Implementing Regulation (EU) No 208/2013 of 11 March 2013 on traceability requirements for sprouts and seeds intended for the production of sprouts (OJ L 68, 12.3.2013, p. 16).and respect the microbiological criteria laid down in Annex I to Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (OJ L 338, 22.12.2005, p. 1). Notes See notes in Annex II of Commission Implementing Regulation (EU) 2019/628 of 8 April 2019 concerning model official certificates for certain animals and goods and amending Regulation (EC) No 2074/2005 and Implementing Regulation (EU) 2016/759 as regards these model certificates (OJ L 131, 17.5.2019, p. 101). Part I:  Box reference I.25: Insert the appropriate HS code(s) such as: 0704 90, 0706 90, 0708 10, 0708 20, 0708 90, 0713 10, 0713 33, 0712 34, 0712 35, 0713 39, 0713 40, 0712 50, 0712 60, 0713 90, 0910 99, 1201 10, 1201 90, 1207 50, 1207 99, 1209 10, 1209 21, 1209 91 or 1214 90.  Box reference I.25: Manufacturing plant: insert the name of the establishments which produced the sprouts or seeds. Part II: (1) Delete as appropriate (e.g. if sprouts or seeds).  The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those that are embossed or are a watermark. Official inspector Name (in capital letters): Qualification and title: Date: Signature: Stamp: ANNEX IV MODEL OFFICIAL CERTIFICATES IN THE CASE OF ANTE-MORTEM INSPECTION AT THE HOLDING OF PROVENANCE Part I: MODEL OFFICIAL CERTIFICATE FOR LIVE ANIMALS Text of image OFFICIAL CERTIFICATE for live animals transported to the slaughterhouse in the case of ante-mortem inspection at the holding of provenance in accordance with Article 5(2)(f) of Commission Delegated Regulation (EU) 2019/624 (1). Name of the official veterinarian: No: 1. Identification of the animals Species: Number of animals: Identification marking: 2. Provenance of the animals Address of holding of provenance: Identification of house (*): 3. Destination of the animals The animals will be transported to the following slaughterhouse: by the following means of transport: 4. Other relevant information 5. Declaration I, the undersigned, declare that:  the animals described above were examined before slaughter at the above-mentioned holdingat (time) on (date) and were found to be fit for slaughter,  the following observations on the health and welfare of animals were made:  the records and documentation concerning these animals satisfied the legal requirements and do not prohibit the slaughter of the animals,  I verified the food chain information Done at: , (Place) on: (Date) Stamp (Signature of official veterinarian) (*) optional (1) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1). Part II: MODEL OFFICIAL CERTIFICATE FOR POULTRY INTENDED FOR THE PRODUCTION OF FOIE GRAS AND DELAYED EVISCERATED POULTRY Text of image OFFICIAL CERTIFICATE for poultry intended for the production of foie gras and delayed eviscerated poultry slaughtered at the holding of provenance in accordance with Article 6(2) of Commission Delegated Regulation (EU) 2019/624 (1). Name of the official veterinarian: No: 1. Identification of uneviscerated carcasses Species: Number: 2. Provenance of uneviscerated carcasses Address of holding: 3. Destination of uneviscerated carcasses The uneviscerated carcasses will be transported to the following cutting plant: 4. Declaration I, the undersigned, declare that:  the uneviscerated carcasses described above are of birds which were examined before slaughter on the above-mentioned holding at (time) on (date) and found to be fit for slaughter;  the following observations on the health and welfare of animals were made:  the records and documentation concerning these animals satisfied the legal requirements and did not prohibit the slaughter of the birds Done at: , (Place) on: (Date) Stamp (Signature of official veterinarian) (1) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1). Part III: MODEL OFFICIAL CERTIFICATE FOR FARMED GAME SLAUGHTERED AT THE HOLDING OF PROVENANCE Text of image OFFICIAL CERTIFICATE for farmed game slaughtered at the holding in accordance with Article 6(3) of Commission Delegated Regulation(EU) 2019/624 (1). Name of the official veterinarian: No: 1. Identification of the animals Species: Number of animals: Identification marking: 2. Provenance of the animals Address of holding of provenance: Identification of house (*): 3. Destination of the animals The animals will be transported to the following slaughterhouse: by the following means of transport: 4. Other relevant information 5. Declaration I, the undersigned, declare that: (1) the animals described above were examined before slaughter at the above-mentioned holdingat (time) on (date) and were found to be fit for slaughter, (2) they were slaughtered at the holding at (time) on (date) and the slaughter and bleeding were carried out correctly, (3) the following observations on the health and welfare of animals were made: (4) the records and documentation concerning these animals satisfied the legal requirements and did not prohibit the slaughter of the animals. Done at: , (Place) on: (Date) Stamp (Signature of official veterinarian) (*) optional (1) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1). Part IV: MODEL OFFICIAL CERTIFICATE FOR FARMED GAME SLAUGHTERED AT THE HOLDING in accordance with point 3a of Section III of Annex III to Regulation (EC) No 853/2004 Text of image OFFICIAL CERTIFICATE For farmed game slaughtered on the holding in accordance with point 3a of Section III of Annex III to Regulation (EC) No 853/2004 and Article 6(4) of Commission Delegated Regulation (EU) 2019/624 (1). Name of the official veterinarian: No: 1. Identification of the animals Species: Number of animals: Identification marking: 2. Provenance of the animals Address of holding of provenance: Identification of house (*): 3. Destination of the animals The animals will be transported to the following slaughterhouse: by the following means of transport: 4. Other relevant information 5. Declaration I, the undersigned, declare that: (1) the animals described above were examined before slaughter at the above-mentioned holdingat (time) on (date) and were found to be fit for slaughter, (2) the following observations on the health and welfare of animals were made: (3) the records and documentation concerning these animals satisfied the legal requirements and did not prohibit the slaughter of the animals. Done at: , (Place) on: (Date) Stamp (Signature of official veterinarian) (*) optional (1) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1). ANNEX V MODEL OFFICIAL CERTIFICATE IN THE CASE OF EMERGENCY SLAUGHTER OUTSIDE THE SLAUGHTERHOUSE IN ACCORDANCE WITH ARTICLE 4 OF COMMISSION DELEGATED REGULATION (EU) 2019/624 (1) MODEL OFFICIAL CERTIFICATE IN THE CASE OF EMERGENCY SLAUGHTER OUTSIDE THE SLAUGHTERHOUSE Text of image OFFICIAL CERTIFICATE In the case of emergency slaughter outside the slaughterhouse Name of the official veterinarian: No: 1. Identification of the animals Species: Number of animals: Identification marking: 2. Place of emergency slaughter Address: Identification of house (*): 3. Destination of the animals The animals will be transported to the following slaughterhouse: by the following means of transport: 4. Other relevant information 5. Declaration I, the undersigned, declare that: (1) the animals described above were examined before slaughter at the above-mentioned holdingat (time) on (date) and were found to be fit for slaughter, (2) they were slaughtered at (time) on (date) and the slaughter and bleeding were carried out correctly, (3) the following was the reason for the emergency slaughter: (4) the following observations on the health and welfare of animals were made: (5) The following treatments were administered to the animal(s): (6) the records and documentation concerning these animals satisfied the legal requirements and did not prohibit the slaughter of the animals. Done at: , (Place) on: (Date) Stamp (Signature of official veterinarian) (*) optional (1) Commission Delegated Regulation (EU) 2019/624 of 8 February 2019 concerning specific rules for the performance of official controls on the production of meat and for production and relaying areas of live bivalve molluscs in accordance with Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 131, 17.5.2019, p. 1). ANNEX VI CORRELATION TABLE REFERRED TO IN ARTICLE 32 Regulation (EU) No 211/2013 This Regulation Article 1 Article 1(2)(b)(ii) Article 2 Article 2(2) Article 3 Article 27 Article 4  Article 5  Annex Part XV of Annex III